Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is the initial Office Action based on the application number 17/001433, filed 08/24/2020.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 11, and 20 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1, 4-5, 8-11, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (hereinafter Matsuoka): U.S. Patent Application Pub. No. 2014/0058567, in view of Ismailov et al. (hereinafter Ismailov): U.S. Patent Application Pub. No. 2017/0109026.
Claim 1:
Matsuoka expressly discloses:
A device for controlling one or more heating, ventilation, and air conditioning (HVAC) components within a building, wherein the device comprises:
a rotatable dial (figs. 1A-C: a rotatable dial); 
a digital user interface (figs. 3A-K: a digital user interface); and 
processing circuitry configured to:
in response to receiving a first rotation input via the rotatable dial while the digital user interface displays a first screen, cause a setpoint of the device to change in order to regulate a temperature within the building (figs. 3A-B: including a setpoint temperature to be changed in response to a rotation input);
in response to receiving a second rotation input via the rotatable dial while the digital user interface displays a second screen, cause a selection being displayed on the digital user interface to change (figs. 4B-C: in response to a second rotation input, displaying a selection on 
Matsuoka does not explicitly disclose:
in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause a menu of options being displayed on the digital user interface to change.
Ismailov, however, expressly teaches:
in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause a menu of options being displayed on the digital user interface to change (figs. 3B-C; [0018]-[0020]: in response to a first touch gesture 320 in a user interface while the user interface presents a first screen, displaying a dial control 360 with a menu of options to change). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Matsuoka to include: in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause a menu of options being displayed on the digital user interface to change, for the purpose of providing more efficient way of interacting with menu options without being confusing and obtrusive, as taught in Ismailov.
Ismailov further teaches:
in response to receiving a second touch input via the digital user interface while the digital user interface displays the second screen, cause the selection being displayed on the digital user interface to change (figs. 3C-D; [0021]-[0023][0030]: in response to a second touch gesture, 
Claim 4.  The device of claim 1, wherein the second screen represents a details screen of a set of details screens, wherein the details screen includes details associated with the carousel screen of the sequence of carousel screens (Ismailov- fig. 3D: presenting a details screen).
Claim 5.  The device of claim 1, wherein the second screen comprises a screen accessed via the first screen (ismailov- figs. 3B-C: presenting a second screen via a first screen).
Claim 8.    The device of any of claim 1, wherein the rotatable dial is circular in shape, and wherein the digital user interface is circular in shape (Matsuoka- fig. 5C; Ismailov- fig. 3C: including a circular dial and a circular user interface).
Claim 9.    The device of claim 8, wherein the rotatable dial represents a ring which is configured to be located at an outer circumference of the digital user interface, and wherein the rotatable dial is configured to rotate about a center point of the digital user interface while the digital user interface remains fixed (Matsuoka- figs. 3A-B; [0075]: including a rotatable ring to rotate about a center of user interface).
Claim 10.    The device of any of claim 1, wherein the processing circuitry is further configured to receive information indicative of the first touch input, wherein the first touch input represents a user input to a menu button of the first screen (Ismailov- fig. 3C: a first gesture input to a menu options of a first screen).

The subject matter recited in Claims 11, 14-15, and 18-19 corresponds to the subject matter recited in Claims 1, 4-5, and 8-9, respectively.  Thus Matsuoka in view of Ismailov discloses every limitation of Claims 11, 14-15, and 18-19, as indicated in the above rejections for Claims 1, 4-5, and 8-9.Claim 20:
The subject matter recited in Claim 20 corresponds to the subject matter recited in Claim 1.  Thus Matsuoka in view of Ismailov discloses every limitation of Claim 20, as indicated in the above rejections for Claim 1.
4.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka  in view of Ismailov, and further in view of Chan: U.S. Patent Application Pub. No. 2018/0293252.
Claim 2:
As indicated in the above rejeciton, Matsuoka in view Ismailov discloses every limitation of claim 1.
Matsuoka in view Ismailov does not explicitly disclose:
the first screen comprises a first carousel screen of a sequence of carousel screens, wherein the first carousel screen is higher than the second screen within a menu hierarchy.




the first screen comprises a first carousel screen of a sequence of carousel screens, wherein the first carousel screen is higher than the second screen within a menu hierarchy (figs. 4-6: presenting a first carousel screen of a sequence of carousel screens, including a first layer screen among multiple layers in fig. 4, which is higher than a second screen in fig 5 within a hierarchical menu structure).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Matsuoka to include: the first screen comprises a first carousel screen of a sequence of carousel screens, wherein the first carousel screen is higher than the second screen within a menu hierarchy, for the purpose of providing with the benefit of accessing associated information in a manner that is easily and conveniently retrievable, as taught in Chan.
Claim 12:
The subject matter recited in Claim 12 corresponds to the subject matter recited in Claim 2.  Thus Matsuoka in view of Ismailov and Chan discloses every limitation of Claim 12, as indicated in the above rejections for Claim 2.
5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka  in view of Ismailov and Chan, and further in view of Kwak et al. (hereinafter Kwak): U.S. Patent Application Pub. No. 2013/0159902.
Claim 3:

Matsuoka in view Ismailov and Chan does not explicitly disclose:
the processing circuitry is configured to display, using the digital user interface, a first idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time.
Kwak, however, further teaches:
the processing circuitry is configured to display, using the digital user interface, a first idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time ([0106]-[0108]: including an idle screen in response to not detecting user input for a period of time).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Matsuoka, mailov, and Chan to include: the processing circuitry is configured to display, using the digital user interface, a first idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time, for the purpose of providing a lock mode so as to achieve an energy efficient electronic device, as taught in Kwak.
Claim 13:
The subject matter recited in Claim 13 corresponds to the subject matter recited in Claim 3.  Thus Matsuoka in view of Ismailov, Chan, and Kwak discloses every limitation of Claim 13, as indicated in the above rejections for Claim 3.

6.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ismailov and Chan, and further in view of Liston et al. (hereinafter Liston): U.S. Patent Application Pub. No. 2018/0192130.
Claim 6:
As indicated in the above rejection, Matsuoka in view Ismailov discloses every limitation of claim 1.
While Matsuoka in view of Ismailov and Chan further teaches: receive information indicative of an instruction to scroll through at least some of the sequence of carousel screens, wherein the scroll ends on a second carousel screen of the sequence of carousel screens (Chan- figs. 5-6: scrolling through the sequence of carousel screens and ending on a last carousel screen for “Activity” interface as shown in fig. 6), Matsuoka in view Ismailov and Chan does not explicitly disclose:
set, after a first period of time following the scroll, the second carousel screen to represent the default carousel screen.
Liston, however, further teaches:
set, after a first period of time following the scroll, the second carousel screen to represent the default carousel screen ([0316][0317]: resetting a current screen to its default screen).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Matsuoka, Ismailov, and chan to include: set, after a first period of time following the scroll, the second , for the purpose of providing a convenient way of reaching to user’s interest in a navigating system, as taught in Liston.
Claim 7.    The device of claim 6, wherein the processing circuitry is further configured to display, after a second period of time following the scroll, a second idle screen of a set of idle screens corresponding to the second carousel screen of the sequence of carousel screens (Chan- figs. 4-5: presenting a second idle screen in fig. 5 after following the scroll from a previous idle screen in fig. 4 from the sequence of carousel screens).
Claims 16-17:
The subject matter recited in Claims 16-17 corresponds to the subject matter recited in Claims 6  and 7, respectively.  Thus Matsuoka in view of Ismailov, Chan, and Liston discloses every limitation of Claims 16-17, as indicated in the above rejections for Claims 6 and 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daeho D Song/
Primary Examiner, Art Unit 2177